Case 20-10730-JNP         Doc 2    Filed 01/16/20 Entered 01/16/20 14:15:41                            Desc Main
                                   Document      Page 1 of 1




                                                Certificate Number: 16199-NJ-CC-033433110

                                              IIIIIllIIIIIIIIIIIII IIII IllIIII IIIIIIIIIII III II IIIIIIIIIIIIII Ill
                                                                     16199-NJ-CC--033433110




                    CERTIFICATE OF COUNSELING


I CERTIFY that on September 18, 2019, at 9:28 o'clock PM EDT, Fernando
Perez received from CC Advising, Inc. , an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of New Jersey. an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted hY. internet.




Date:   September 18, 2019                      By:         /s/Jan Paredes for Monica De Loria


                                                Name: Monica De Loria


                                                Title:      Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
